office_of_chief_counsel department of the treasury internal_revenue_service washington d c date conex-109376-06 cc ita b6 number info release date uil the honorable joe wilson u s house of representatives washington dc dear mr wilson i apologize for the delay in responding to your letter dated date on behalf of your constituent ---------------------------------- he wrote about the rules for charitable_contribution deductions for expenses_incurred for donating the use of vacant rental property to hurricane katrina victims you asked us to publish guidance that would allow taxpayers to take charitable_contribution deductions for these expenses a charitable_contribution is a gift or contribution to or for_the_use_of certain charitable organizations a gift to a private individual is not deductible sec_170 and c of the internal_revenue_code the code see 2_tc_441 revrul_61_66 1961_1_cb_19 a taxpayer cannot take a deduction for a charitable_contribution of less than the taxpayer's entire_interest in property called a partial interest sec_170 of the code a contribution of the right to use property that the donor owns such as a rent-free lease is a contribution of a partial interest sec_1_170a-7 of the income_tax regulations no exception exists to the rules that deny a deduction for gifts to private individuals or for gifts of partial_interests the katrina emergency tax relief act of provides tax benefits to certain taxpayers who help katrina victims such as an additional personal_exemption for a taxpayer who provides housing in the taxpayer's principal_residence to a hurricane katrina displaced person however the law does not allow a charitable_contribution_deduction for a taxpayer who holds rental property and temporarily allows a displaced individual to reside in that property i hope you find this letter helpful if you would like additional information please contact me at --------------------- sincerely jeffery g mitchell chief branch income_tax accounting
